Judgment, Supreme Court, Bronx County (Caesar Cirigliano, J.), rendered February 22, 2010, convicting defendant, after a nonjury trial, of possession of graffiti instruments, adjudicating her a youthful offender, and sentencing her to time served, unanimously reversed, on the facts and as a matter of discretion in the interest of justice, and the information dismissed.
An element of possession of graffiti instruments (Penal Law § 145.65) is that a defendant possessed the instrument at issue under circumstances evincing an intent to use it to damage property that the defendant had no permission or authority to mark. The court, sitting as trier of fact, correctly determined that since the officers’ testimony as to the status of the property at issue was refuted by the testimony of a city official called by the defense, there was a failure of proof of the element of lack of permission. Accordingly, the court acquitted defendant of making graffiti (Penal Law § 145.60). For the same reason, the evidence failed to establish the corresponding lack-of-permission element of possession of graffiti instruments. Concur—Tom, J.P., Andrias, Freedman, Román and Gische, JJ.